Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
9, 2014.




                                       In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00578-CV

                          R.F. BEARDEN, Appellant

                                        V.

         WALTON HOUSTON GALLERIA OFFICE, LP, Appellee

            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                      Trial Court Cause No. 959039

                MEMORANDUM                      OPINION


      Appellant R. F. Bearden appeals from a judgment in favor of appellee
Walton Houston Galleria Office, L.P. On November 21, 2013, appellee filed a
release of judgment, which provides:

      Plaintiff WALTON HOUSTON GALLERIA, L.P. hereby Releases,
      Relinquishes, and Discharges the Final Judgment signed by the Court
      in this case on April 17, 2013 (“judgment”), which judgment was in
      favor of the Plaintiff and against the Defendant R.F. BEARDEN, and
      Plaintiff WALTON HOUSTON GALLERIA, L.P. hereby Releases,
      Acquits, and Discharges the Defendant R.F. BEARDEN from that
      judgment.

      On December 3, 2013, appellee filed a motion to dismiss the appeal as moot.
“An unconditional release of judgment operates as a total relinquishment of all
rights of the judgment creditor in the judgment. It is a complete discharge of the
debt created by the judgment and a complete surrender of the judgment creditor’s
rights in the judgment.” Rapp v. Mandell & Wright, P.C., 123 S.W.3d 431, 435
(Tex. App.—Houston [14th Dist.] 2003, pet. denied). Because appellee
unconditionally released the judgment, we do not have jurisdiction over appellant’s
appeal. See Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 392 (Tex. 2000).

      Appellant argues that this court has jurisdiction over his appeal because the
judgment is void and therefore subject to appeal. See State ex rel. Latty v. Owens,
907 S.W.2d 484, 486 (Tex. 1995). However, a party affected by void judicial
action need not appeal. State ex rel Latty v. Owens, 907 S.W.2d 484, 486
(Tex.1995). If the judgment is void, it cannot be enforced against appellant, just as
it cannot be enforced due to appellee’s release. See Custom Corporates, Inc. v. Sec.
Storage, Inc., 207 S.W.3d 835, 837 (Tex. App.—Houston [14th Dist.] 2006, no
pet.). Even if this court had jurisdiction over appellant’s appeal and determined the
judgment is void, the result to appellant is the same.

      Accordingly, the appeal is dismissed.

                                              PER CURIAM



Panel consists of Justices Boyce, Christopher, and Brown.


                                          2